Citation Nr: 9906339	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-48 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of frostbite with neurological and vascular 
deficiencies.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1954.  

This case was previously before the Board of Veterans' 
Appeals (Board) in 1998 at which time it was remanded to the 
RO to arrange for the appellant to have a hearing before a 
traveling member of the Board.  In a statement signed July 
21, 1998, the veteran indicated that he no longer wanted a 
hearing.  The case has been returned to the Board for 
appellate review.  


REMAND

The Board notes that the VA schedular criteria for rating 
cardiovascular disorders, including cold injury residuals 
(38 C.F.R. § 4.104, Diagnostic Code 7122), were revised in 
1998.  The RO has not considered the new criteria in its 
evaluation of the veteran's claim for an increased rating for 
service-connected residuals of frostbite of the feet, and 
this should be done prior to appellate consideration of the 
claim.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  A 
review of the evidence shows that it was back in October 1995 
that the veteran last underwent a VA examination of his 
frostbite residuals.  Given the length of time since the 
examination, the change in rating criteria, and the 
allegation of a worsened condition, a VA examination is in 
order.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The most recent medical record which is in the claims folder 
is a report of a VA outpatient visit in July 1996 at which 
time notation was made that there were open lesions.  Pedal 
pulses were palpable.  There was decrease to light touch.  
The assessment was peripheral neuropathy.  The veteran was to 
return in two months.  

The new criteria for rating cold injury residuals reflect a 
maximum 30 percent evaluation.  However, a note to Diagnostic 
Code 7122 reflects that complications such as peripheral 
neuropathy should be separately evaluated under another 
diagnostic code.  The RO has not had an opportunity to review 
the matter with consideration of the new criteria.  In view 
of the foregoing, the case is REMANDED for the following:  

1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment by all health care 
providers, VA and non-VA, inpatient or 
outpatient, who have treated him for his 
frostbite residuals from 1995 to the 
present.  When he responds and provides 
any necessary authorizations, the named 
health care providers should be contacted 
and asked to submit copies of all medical 
records documenting the treatment which 
are not currently in the claims folder.  
All records obtained should be associated 
with the claims folder.  

2.  The veteran should undergo a VA 
examination to determine the current 
nature and extent of his 
service-connected residuals of frostbite 
of the feet.  The claims folder should be 
provided to and reviewed by the examiner.  
The examiner should comment on various 
matters, such as evidence of pain, 
numbness, cold sensitivity, arthralgia, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, and any other 
disabilities.  In addition, the examiner 
should state whether peripheral 
neuropathy in the lower extremities is 
attributable to the frostbite injuries.  
If so, the examiner should identify the 
peripheral nerve or nerves involved and 
whether paralysis is complete or 
incomplete.  If paralysis is incomplete, 
the physician should describe whether it 
is "severe," "moderate," or "mild."  
The rationale for any opinion expressed 
should be provided.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 30 percent for 
residuals of frostbite, considering the 
former and revised rating criteria.  

If the benefit sought is not granted to the veteran's 
satisfaction, he and his representative should be provided 
with a supplemental statement of the case.  The requisite 
period of time for response should be afforded.  Thereafter, 
the case should be returned to the Board for final appellate 
review, if otherwise in order.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran is to be advised that failure to cooperate 
in reporting for the examination may result in the denial of 
his claim.  38 C.F.R. § 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

